                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

                                        No. 2:15-CR-9-FL-1
                                        No. 2:18-CV-20-FL

 LANN TJUAN CLANTON,                             )
                                                 )
                         Petitioner,             )
                                                 )
                       v.                        )
                                                 )                    ORDER
 UNITED STATES OF AMERICA                        )
                                                 )
                         Respondent.             )


        This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Kimberly A. Swank, recommending that petitioner’s motion to

vacate under 28 U.S.C. § 2255 (DE 876, 976), be granted, and the government’s motion to dismiss

(DE 889) be denied, and that petitioner’s judgment of conviction be vacated and a new judgment

be entered from which petitioner may have the opportunity to appeal. No objections to the M&R

have been filed, and the time within which to make any objection has expired. This matter is ripe

for ruling.

        Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, petitioner’s motion is GRANTED, and the government’s motion to dismiss

is DENIED. Petitioner’s judgment of conviction is VACATED, and the clerk is DIRECTED to enter

a new judgment of conviction from which petitioner may have the opportunity to appeal. The clerk

of court then is directed to close the case.

        SO ORDERED, this the 3rd day of September, 2021.


                                               LOUISE W. FLANAGAN
                                               United States District Judge

          Case 2:15-cr-00009-FL Document 1020 Filed 09/03/21 Page 1 of 1
